Title: To Benjamin Franklin from Franco and Adrianus Dubbeldemuts, [c. 28 April 1780]
From: Dubbeldemuts, Franco,Dubbeldemuts, Adrianus
To: Franklin, Benjamin


Monseigneür
[c. April 28, 1780]
Come Le Navire nommé de goude Roos. Cape. Willem de Wind. appartenant a des Habitans de Cette Province Suivant La Declaration que nous Prennons La Liberté de vous Envoÿer Cy Inclus, Sur Son voÿage de Hamboürg a St. Crüx [Croix] a Eté pris par un Corsaire Anglois & apres Repris Par un Corsaire Americain, & Conduit a New York, nous vous Prions de nous faire la grace d’Ecrire a Vos amis aüdit Lieü, afin de Relacher Ce navire & la Cargaison & de faire Poursuivre le navire son Voyage a St. Crux, en Payant au Capne. Les fraix & pertes Occasionné par Ce delay. Ce que nous Esperrons Obtenir par votre Intercession.
Nous avons L’honneur dEtre avec une distinguee Consideration Monseigneur Vos tres Hl & ob Servts
Fr & A: Dubbeldemuts
